DETAILED ACTION
Status of the Application
This Office Action is the first action on the merits and is a non-final rejection.
Claims 1-9 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Specification page 26 last line recites “grass transition temperature”. This should be glass transition temperature.
Specification page 27 lines 5-6 recites “grass transition temperature”. This should be glass transition temperature.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Heating section (read: means for heating), Claims 2, 8, and 9; corresponding structure found in specification page 12.
Storage section (read: means for storing), Claim 6; corresponding structure found in specification page 17.
Section configured to measure (read: means for measuring), Claim 9; corresponding structure found in specification page 6.
Section configured to control (read: means for controlling), Claim 9; corresponding structure found in specification page 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the set predetermined temperature range" in line 8. There is prior recitation of a predetermined temperature range, but no recitation of a set predetermined temperature range, and no recitation for setting one. Thus, there is insufficient antecedent basis for this limitation in the claim. 
Claim 7 recites a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 7 recites the broad recitation “thermoplastic resin”, and the claim also recites “at least one type selected from among polyphenylene sulfide, polysulfone, polyether sulfone, polyetherimide, polyamideimide, polyetheretherketone, and polyphenyl sulfone” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas-Lepore et al. (US 2017/0173888 A1, hereinafter “Thomas-Lepore”) in view of Cortes I Herms et al. (US 2017/0217104 A1, hereinafter “Cortes I Herms”). 
Regarding Claim 1, Thomas-Lepore discloses apparatus for fabricating a 3D object, the apparatus comprising a 3D printer (100) that may include a build platform (modeling stage, 102) a conveyor (104), an extruder (modeling section, 106), an x-y-z positioning assembly (108), and a controller (110) that cooperate to fabricate an object (112) within a working volume (114) ([0032]; Fig. 1). The conveyor may rest directly on the modeling stage and be formed of a sheet of material (118) with a working surface that may be treated to assist with adhesion of build materials (modeling materials) and removal of completed objects from the surface ([0036-0037]). The modeling stage may include a thermal element (temperature distribution controller, 130) that controls the temperature of the modeling stage through one or more thermoelectric heating and/or cooling devices that are in a communicating relationship with the controller in order to controllably heat or cool the modeling stage ([0034]). Sensors may be incorporated into the printer and may include at least one camera that may capture images of any hardware associated with the printer ([0045]). The object may be fabricated in three dimensions by depositing successive layers (modeling layer) of modeling material in two-dimensional patterns ([0041]). Thomas-Lepore does not disclose that the temperature distribution controller is configured to control a surface temperature distribution of the modeling stage within a predetermined temperature range 
In the same field of endeavor, 3D modeling on a modeling stage, Cortes I Herms discloses apparatus (300) comprising a processing bed (modeling stage, 301) having a surface and divided into a plurality of zones, an energy source (305) for heating the surface, the energy source may comprise a single or a plurality of energy sources, at least one sensor (307) which may comprise a thermal imaging camera (thermography camera), and an agent delivery controller (309) controlling an agent distributor (modeling section, 311) configured to selectively deliver coalescing agent onto a portion of the surface of build material (modeling material) to form a pattern across the plurality of zones ([0018-0020]; Fig. 3). A 3D object is generated by adding successive layers (modeling layers) of modeling material ([0009]). The apparatus further comprises a temperature controller (temperature distribution controller, 313) that may comprise a proportional-integral-derivative (PID) control loop, and may modulate the temperature readings to maintain a substantially homogeneous temperature distribution using feedback control ([0022-0023]). Temperatures across a plurality of zones may be monitored by the thermography camera (surface temperature distribution), target temperatures are based on, for example, the type of modeling material of the 3D object, and the measured temperature is compared with the target temperature and the energy delivered to the particular zone is increased or decreased accordingly to maintain the measured temperature within the target temperature range ([0015-0017]), thus “within a predetermined temperature range associated with the modeling material”. 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Thomas-Lepore invention of an apparatus for dispensing a pattern of modeling material onto a temperature controlled platform, as discussed above, with the Cortes I Herms teaching of controlling the surface temperature distribution to within a predetermined temperature range associated with the modeling material. One would be motivated to combine them by a desire to gain the benefit of temperature stability during the process, optimized energy consumption with reduction of surface over-heating, improved parts quality and mechanical properties, and improved detection of non-homogeneous melting/curing and non-homogeneous material spreading, as taught by Cortes I Herms
Regarding Claims 2-4, the limitations of Claim 1 from which Claims 2-4 depend are disclosed by the combination Thomas-Lepore and Cortes I Herms as discussed above. As further discussed above, the combination Thomas-Lepore and Cortes I Herms discloses the apparatus comprises a controller configured to control the heating section based on the surface temperature distribution and control the surface temperature distribution of the modeling stage within the predetermined temperature range. Cortes I Herms further discloses the apparatus comprises at least one sensor that may comprise an IR sensor, thermal imaging camera (thermography camera), a scanner, an IR sensor array, a thermocouple sensor or the like, and the sensor may comprise a single sensor, a plurality of sensors, a single array of sensors, or a plurality of arrays of sensors so to monitor the temperature of each of the plurality of zones of the surface ([0019]). Thomas-Lepore further discloses a heating section configured to heat the modeling stage, and the heating section includes a plurality of planar heaters (132) (Fig. 1). 
Regarding Claim 5, the limitations of Claim 1 from which Claim 5 depends are disclosed by the combination Thomas-Lepore and Cortes I Herms as discussed above. As further discussed above, the combination Thomas-Lepore and Cortes I Herms discloses the controller is configured to perform feedback control on each of the plurality of planar heaters based on the surface temperature distribution of the modeling stage.
Regarding Claim 6, the limitations of Claim 1 from which Claim 6 depends are disclosed by the combination Thomas-Lepore and Cortes I Herms as discussed above. Cortes I Herms further discloses a receiver (315) for receive modeling data describing the 3D object to be built, the modeling data may be stored in a storage device (storage section, 317) that may be integral to or external to the apparatus ([0025]). The storage device may comprise ROM or RAM or other suitable storage device, and may receive sensory outputs including image data that provide measurements ([0025]). Thomas-Lepore further discloses a memory device which may be removably and replaceably coupled to the apparatus and provides memory that can be used for example to transfer digital models of the 3D object to printing apparatus ([0054]), thus the controller is configured to reference the storage section and perform control. Modeling data, including modeling material options and capabilities, may be stored at a printer in preparation for execution of a print job, and a printer may have multiple modeling material sources for Thomas-Lepore and Cortes I Herms.
Regarding Claim 7, the limitations of Claim 1 from which Claim 7 depends are disclosed by the 7combination Thomas-Lepore and Cortes I Herms as discussed above. Thomas-Lepore further discloses the modeling material may, for example, include acrylonitrile butadiene styrene (ABS), high-density polyethylene (HDPL), polylactic acid, or any other suitable plastic, thermoplastic, or other material that can usefully be extruded to form a three-dimensional object ([0038]). As discussed in the 35 USC 112(b) section above, limitations to particular thermoplastics, i.e., materials worked upon, are interpreted as an intended use of the apparatus and are given little patentable weight.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas-Lepore et al. (US 2017/0173888 A1, hereinafter “Thomas-Lepore”) in view of Cortes I Herms et al. (US 2017/0217104 A1, hereinafter “Cortes I Herms”). 
Regarding Claim 8, Thomas-Lepore discloses methods and apparatus for fabricating a 3D object, the apparatus comprising a 3D printer (100) that may include a build platform (modeling stage, 102) a conveyor (104), an extruder (modeling section, 106), an x-y-z positioning assembly (108), and a controller (110) that cooperate to fabricate an object (112) within a working volume (114) ([0032]; Fig. 1). The conveyor may rest directly on the modeling stage and be formed of a sheet of material (118) with a working surface that may be treated to assist with adhesion of build materials (modeling materials) and removal of completed objects from the surface ([0036-0037]). The modeling stage may include a thermal element (temperature distribution controller, 130) that controls the temperature of the modeling stage through one or more thermoelectric heating and/or cooling devices that are in a communicating relationship with the controller in order to controllably heat or cool the modeling stage ([0034]). Sensors may be incorporated into the printer and may include at least one camera that may capture images of any hardware associated with the printer ([0045]). The object may be fabricated in three dimensions by depositing successive layers (modeling layer) of modeling material in two-dimensional patterns ([0041]). Thomas-Lepore further discloses a heating section configured to heat the modeling stage (Fig. 1). Thomas-Lepore does not disclose that the temperature distribution controller is configured to control a 
In the same field of endeavor, 3D modeling on a modeling stage, Cortes I Herms discloses a method of controlling heating of a surface (title), and apparatus (300) comprising a processing bed (modeling stage, 301) having a surface and divided into a plurality of zones, an energy source (305) for heating the surface, the energy source may comprise a single or a plurality of energy sources, at least one sensor (307) which may comprise a thermal imaging camera (thermography camera), and an agent delivery controller (309) controlling an agent distributor (modeling section, 311) configured to selectively deliver coalescing agent onto a portion of the surface of build material (modeling material) to form a pattern across the plurality of zones ([0018-0020]; Fig. 3). In operation, a 3D object is generated by adding successive layers (modeling layers) of modeling material ([0009]). The apparatus further comprises a temperature controller (temperature distribution controller, 313) that may comprise a proportional-integral-derivative (PID) control loop, and may modulate the temperature readings to maintain a substantially homogeneous temperature distribution using feedback control ([0022-0023]). Temperatures across a plurality of zones may be monitored by the thermography camera (surface temperature distribution), target temperatures are based on, for example, the type of modeling material of the 3D object, and the measured temperature is compared with the target temperature and the energy delivered to the particular zone is increased or decreased accordingly to maintain the measured temperature within the target temperature range ([0015-0017]), thus “within a predetermined temperature range associated with the modeling material”. 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Thomas-Lepore invention of a method for dispensing a pattern of modeling material onto a temperature controlled platform, as discussed above, with the Cortes I Herms teaching of controlling the surface temperature distribution to within a predetermined temperature range associated with the modeling material. One would be motivated to combine them by a desire to gain the benefit of temperature stability during the process, optimized energy consumption with reduction of surface over-heating, improved parts quality and mechanical properties, and improved detection of Cortes I Herms [0031]. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas-Lepore et al. (US 2017/0173888 A1, hereinafter “Thomas-Lepore”) in view of Cortes I Herms et al. (US 2017/0217104 A1, hereinafter “Cortes I Herms”). 
Regarding Claim 9 Thomas-Lepore discloses methods and apparatus for fabricating a 3D object, the apparatus comprising a 3D printer (100) that may be in operable communication with a processor (316), a memory (318), a database (319), and one or more software modules (computer program product, 320) ([0073]). The memory may store instructions executable by the processor for performing tasks of the apparatus, and the computer program product may include computer executable code embodied in a non-transitory computer readable medium that, when executing on one or more computing devices, performs the steps of the various methods described ([0057]). 
Thomas-Lepore further discloses a 3D printer that may include a build platform (modeling stage, 102) a conveyor (104), an extruder (modeling section, 106), an x-y-z positioning assembly (108), and a controller (110) that cooperate to fabricate an object (112) within a working volume (114) ([0032]; Fig. 1). The conveyor may rest directly on the modeling stage and be formed of a sheet of material (118) with a working surface that may be treated to assist with adhesion of build materials (modeling materials) and removal of completed objects from the surface ([0036-0037]). The modeling stage may include a thermal element (temperature distribution controller, 130) that controls the temperature of the modeling stage through one or more thermoelectric heating and/or cooling devices that are in a communicating relationship with the controller in order to controllably heat or cool the modeling stage ([0034]). Sensors may be incorporated into the printer and may include at least one camera that may capture images of any hardware associated with the printer ([0045]). The object may be fabricated in three dimensions by depositing successive layers (modeling layer) of modeling material in two-dimensional patterns ([0041]). Thomas-Lepore further discloses a heating section configured to heat the modeling stage (Fig. 1). Thomas-Lepore does not disclose that the temperature distribution controller is configured to control a surface temperature distribution of the modeling stage within a predetermined temperature range 
In the same field of endeavor, 3D modeling on a modeling stage, Cortes I Herms discloses a method of controlling heating of a surface (title), and apparatus (300) comprising a processing bed (modeling stage, 301) having a surface and divided into a plurality of zones, an energy source (305) for heating the surface, the energy source may comprise a single or a plurality of energy sources, at least one sensor (307) which may comprise a thermal imaging camera (thermography camera), and an agent delivery controller (309) controlling an agent distributor (modeling section, 311) configured to selectively deliver coalescing agent onto a portion of the surface of build material (modeling material) to form a pattern across the plurality of zones ([0018-0020]; Fig. 3). In operation, a 3D object is generated by adding successive layers (modeling layers) of modeling material ([0009]). The apparatus further comprises a temperature controller (temperature distribution controller, 313) that may comprise a proportional-integral-derivative (PID) control loop, and may modulate the temperature readings to maintain a substantially homogeneous temperature distribution using feedback control ([0022-0023]). Temperatures across a plurality of zones may be monitored by the thermography camera (surface temperature distribution), target temperatures are based on, for example, the type of modeling material of the 3D object, and the measured temperature is compared with the target temperature and the energy delivered to the particular zone is increased or decreased accordingly to maintain the measured temperature within the target temperature range ([0015-0017]), thus “within a predetermined temperature range associated with the modeling material”. 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Thomas-Lepore invention of an apparatus for dispensing a pattern of modeling material onto a temperature controlled platform, as discussed above, with the Cortes I Herms teaching of controlling the surface temperature distribution to within a predetermined temperature range associated with the modeling material. One would be motivated to combine them by a desire to gain the benefit of temperature stability during the process, optimized energy consumption with reduction of surface over-heating, improved parts quality and mechanical properties, and improved Cortes I Herms [0031]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743